DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of claims 1-2, 4-10, and 12-20 in the reply filed on 08/11/2022 is acknowledged.
Claims 3 and 11 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 08/11/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “a ridge”. However,
it is unclear what the metes and bounds of the claim are. It is unclear to the examiner how many ridges there are since the specification describes “ridges” and the claim recites “a ridge”. For examination purposes, the examiner will interpret the claim as –at least one ridge--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 12-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al (US 20210095912 A1).
Regarding claim 1, Reynolds teaches a jumper drain (drain jumper assembly 10) for a refrigerator appliance (appliance 40) that provides fluid communication between a storage compartment and a machine compartment via a drain that collects and transfers liquid condensate from an evaporator (as described in pg1 paragraph 0004), the jumper drain (10) comprising: a housing (housing of assembly 10) with a cavity (cavity within main body portion 16, figure 6) defined therein, the cavity being in fluid communication with the storage compartment (pg1 paragraph 0006); an inlet (inlet 14) extending from the housing  (figure 8) and in fluid communication with the cavity (figure 8); an outlet extending from the housing and in fluid communication with the cavity (figure 8), the outlet (outlet 12) being disposed at a location that is offset from the inlet (figure 7); and a pressure equalizer opening (opening 56) formed in the housing (figure 8), wherein the pressure equalizer opening is configured to provide fluid communication between the cavity and an ambient environment external to the refrigerator appliance in order to equalize a pressure differential within the refrigerator appliance (as described in pg1 paragraph 0006). 


Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 2, Reynolds teaches wherein the inlet (14) and the outlet (12) are disposed at opposite respective ends of the housing (figure 8), and wherein the inlet and the outlet extend in opposite respective directions away from the housing (figure 7).

Regarding claim 4, Reynolds teaches the housing (housing of assembly 10) having an inner guiding surface within the cavity that is configured to guide a flow of said liquid condensate from the inlet to the outlet (as shown on figure 7), and wherein the inner guiding surface is sloped vertically downwards from the inlet to the outlet (figure 7).


Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 5, Reynolds teaches wherein the pressure equalizer opening (56) is formed in a planar face (interior face 59) provided at an end of the housing (end of assembly 10 laterally where opening 56 is located, figure 8).

Regarding claim 6, Reynolds teaches wherein a wall projects outwards from the planar face in a direction away from the housing (as annotated below on figure 8), and wherein the wall peripherally surrounds the pressure equalizer opening (the wall surrounds opening 56, as shown below on figure 8).

    PNG
    media_image1.png
    946
    975
    media_image1.png
    Greyscale


Regarding claim 7, Reynolds teaches wherein the housing (housing of assembly 10) comprises a body (main body portion 16) and a lid (lid 18), the lid (18) being movable to provide selective access to the cavity (lid 18 can be opened and closed to provide access to cavity within body 16, as shown on figures 7 and 8), wherein a first section of the wall protrudes from the body (as illustrated above on figure 8, the outer wall of interior face 59 protrudes outwards from main body portion 16).
Reynolds teaches the invention as described above but fail to teach a second section of the wall protrudes from the lid.
 However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Reynolds considers a first section of an outer wall of interior face 59 that protrudes from main body portion 16. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the lid 18 can be arranged to have a second cutout portion in a finite combination as follows: (A) on the top (B) on the side, or (C) the bottom. As per (3), one of ordinary skill in the art would recognize that having a second cutout portion would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since the first wall on the outer side of interior face 59 define the pressure equalizing opening 56. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Papalia considers the use of a water passage to remove excess water and impurities. As per (4), one of ordinary skill in the art would recognize that choosing a second cutout portion to be located on the lid can be done as a matter of routine optimization, in order to provide an opening for the relief of negative pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Reynolds to have modified the lid 18 to have a second cutout portion, as a matter of choosing a finite number of predictable solutions, in order to provide an opening for the relief of negative pressure. 
Regarding claim 8, Reynolds teaches wherein the housing (housing of assembly 10) comprises a body (main body 16) and a lid (lid 18), the lid being pivotably attached to the body at a side thereof via a hinge (the lid 18 is pivotable about a first side of the assembly 10 via at least one hinge, pg2 paragraph 0023) such that the lid is pivotable between an opened state and a closed state (as shown on figures 5 and 8).
Regarding claim 9, Reynolds teaches wherein first and second cutout portions are formed in the body (16) and the lid (18), respectively, such that when the lid is provided in the closed state (lid 18 in a closed state), the first and second cutout portions define the pressure equalizer opening (opening 56).
Reynolds teaches the invention as described above but fail to teach the first and second cutout portions define the pressure equalizer opening formed on the body and lid. 
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Reynolds regarding the pressure equalizing opening. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the opening 56 can be cutout in a finite combination as follows: (A) on the top (B) on the side, or (C) the bottom. As per (3), one of ordinary skill in the art would recognize that the cutout portions of the pressure equalizing opening 56 is formed in the body 16. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Papalia considers the use of a water passage to remove excess water and impurities. As per (4), one of ordinary skill in the art would recognize that having the opening 56 formed by first and second cutout portions via body 16 instead of on the lid can be done as a matter of routine optimization, in order to provide an opening for the relief of negative pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Reynolds to have modified the pressure equalizer opening 56 to be constructed in the body 16, as a matter of choosing a finite number of predictable solutions, in order to provide an opening for the relief of negative pressure.
Regarding claim 10, Reynolds teaches an appliance (appliance 40) comprising: a cabinet (a cabinet that includes a freezer compartment 38 located vertically-above a fresh food compartment 42, pg1 paragraph 0019) defining a storage compartment for storing food items in a cooled environment (compartment 38 and 42 stores food, figure 1); an evaporative cooling system (evaporative cooling system (e.g., the compressor, the condenser, the condenser fan, etc.), pg2 paragraph 0020) configured to reduce a temperature of the storage compartment (evaporative cooling system that is configured to reduce a temperature of the storage compartment, pg1 paragraph 0005), the evaporative cooling system including an evaporator, a condenser, and a condenser fan (evaporative cooling system (e.g., the compressor, the condenser, the condenser fan, etc.), pg2 paragraph 0020), wherein the evaporator is positioned within the storage compartment (evaporator is positioned within the storage compartment, pg1 paragraph 0005), and wherein the condenser and the condenser fan are positioned within a machine compartment disposed beneath and external to the storage compartment (machine compartment 30 is typically located external to the cooled compartments 38, 42, and contains the operative elements of the evaporative cooling system (e.g., the compressor, the condenser, the condenser fan, etc.), pg2 paragraph 0020 and as shown on figures 1-2); a drain disposed below the evaporator and configured to collect and transfer liquid condensate from the evaporator (drain 28 is typically located in the floor or bottom wall of the cooled compartment at a low point below the evaporator so that the water condensate naturally flows toward the drain, pg2 paragraph 0021), the drain being in fluid communication with the storage compartment (drain 28 provides fluid communication between the storage compartment and the machine compartment, pg1 paragraph 0005); and a jumper drain (drain jumper assembly 10) comprising a housing (housing of assembly 10) with a cavity (inner portion of main body 16, figure 5) defined therein, the cavity (inner portion of main body 16, figure 5) being in fluid communication with the drain (via outlet 12, which together are configured to transfer condensate from the appliance drain 28, pg2 paragraph 0022), wherein a pressure equalizer opening (opening 56) is formed in the housing (housing of assembly 10, figure 8) and wherein the pressure equalizer opening provides fluid communication between the cavity and an ambient environment external to the appliance (as described in pg1 paragraph 0006), thereby providing fluid communication between the storage compartment and the ambient environment in order to equalize a pressure differential within the appliance (as described in pg4 paragraph 0030).
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	Regarding claim 12, Reynolds teaches wherein the jumper drain (drain jumper assembly 10) further includes an inlet (inlet 14) and an outlet (outlet 12), both being in fluid communication with the cavity (inlet and outlet are in communication with inner portion of main body 16, as shown on figures 5-7), wherein a first conduit connects the drain to the inlet (inlet 14 of the drain jumper assembly 10 is secured to the appliance drain 28 via interference fit, pg3 paragraph 0025 and as shown on figure 4), and wherein a second conduit is connected to the outlet (outlet 12 can be secured to the extension tube 26, pg3 paragraph 0025 and as shown on figure 4) and is configured to guide a flow of said liquid condensate to a drain pan positioned in the machine compartment (configured to discharge said liquid condensate into a drain pan disposed below a condenser, which is positioned in machine compartment 30, pg1 paragraph 0004).
Further, it is understood, claim 12 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 13, Reynolds teaches wherein the inlet (inlet 14) and the outlet (outlet 12) are provided at opposite respective ends of the housing (as shown on figure 5) and extend in opposite respective directions away from the housing (as shown on figure 5).
Regarding claim 14, Reynolds teaches wherein the pressure equalizer opening (opening 56) is formed in a face provided at an end of the housing (on the lateral end of outer face of relief valve 46, as shown above on figure 8), and wherein a wall projects outwards from the face in a direction away from the housing (as annotated above on figure 8), and wherein the wall peripherally surrounds the pressure equalizer opening (surrounding opening 56, as annotated above on figure 8).
Regarding claim 18, Reynolds teaches wherein the housing (housing of assembly 10) comprises a body (16) and a lid (18), the lid being movable between a closed state and an open state to provide selective access to the cavity (to access cavity within body 16, figures 7 and 8). 
The combined teachings teach the invention as described above but fail to teach wherein first and second cutout portions are formed in the body and the lid, respectively, such that when the lid is provided in the closed state, the first and second cutout portions define the pressure equalizer opening.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Reynolds regarding the pressure equalizing opening. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the opening 56 can be cutout in a finite combination as follows: (A) on the top (B) on the side, or (C) the bottom. As per (3), one of ordinary skill in the art would recognize that the cutout portions of the pressure equalizing opening 56 is formed in the body 16. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Papalia considers the use of a water passage to remove excess water and impurities. As per (4), one of ordinary skill in the art would recognize that having the opening 56 formed by first and second cutout portions via body 16 instead of on the lid can be done as a matter of routine optimization, in order to provide an opening for the relief of negative pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Reynolds to have modified the pressure equalizer opening 56 to be constructed in the body 16, as a matter of choosing a finite number of predictable solutions, in order to provide an opening for the relief of negative pressure.
Regarding claim 19, Reynold teaches wherein the lid is pivotably attached to the body at a side thereof via a hinge (the lid 18 is pivotable about a first side of the assembly 10 via at least one hinge, pg2 paragraph 0023 of Reynolds) such that the lid is pivotable between the closed state and the open state (as shown on figures 5 and 8 of Reynolds).
Regarding claim 20, Reynolds teaches a jumper drain (drain jumper assembly 10) for a refrigerator appliance (appliance 40) that provides fluid communication between a storage compartment and a machine compartment via a drain (drain 28 provides fluid communication between the storage compartment and the machine compartment, pg1 paragraph 0005) that collects and transfers liquid condensate from an evaporator (drain 28 is typically located in the floor or bottom wall of the cooled compartment at a low point below the evaporator so that the water condensate naturally flows toward the drain, pg2 paragraph 0021), the jumper drain (drain jumper assembly 10) comprising: a housing including a body (housing of assembly 10, as shown on figure 5) and a lid (lid 18) that collectively define a cavity within the housing (inner portion of  assembly 10, figure 5), the lid being pivotably attached to the body at a side thereof via a hinge (the lid 18 is pivotable about a first side of the assembly 10 via at least one hinge, pg2 paragraph 0023) such that the lid is pivotable between a closed state and an open state (as shown on figures 5 and 8), the housing being disposed within the machine compartment (as shown on figure 4) and on a negative pressure side of a condenser fan (as shown on figure 4); an inlet (inlet 14) and an outlet (outlet 12) disposed at opposite respective ends of the body (as shown on figure 5) and extending in opposite respective directions away from the body (as shown on figure 5), the inlet (14) being configured to engage with a first conduit (inlet 14 of the drain jumper assembly 10 is secured to the appliance drain 28 via interference fit, pg3 paragraph 0025 and as shown on figure 4) that provides fluid communication between the drain and the cavity (drain 28 communicated with the cavity within main body 16, as shown on figure 3), and the outlet being configured to engage with a second conduit (outlet 12 can be secured to the extension tube 26, pg3 paragraph 0025 and as shown on figure 4) that guides a flow of said liquid condensate to a drain pan (configured to discharge said liquid condensate into a drain pan disposed below a condenser, pg1 paragraph 0004), a pressure equalizer opening (opening 56) formed in a face (interior face 59) of the housing (assembly 10, figure 8), the pressure equalizer opening providing fluid communication between the cavity and an ambient environment external to the refrigerator appliance in order to equalize a pressure differential within the refrigerator appliance (as described in pg1 paragraph 0006), wherein a wall projects outwards from the face in a direction away from the housing (as annotated below on figure 8), the wall peripherally surrounding the pressure equalizer opening (the wall surrounds opening 56, as shown below on figure 8), 
Reynolds teaches the invention as described above but fail to teach wherein first and second cutout portions are formed in the body and the lid, respectively, such that when the lid is provided in the closed state, the first and second cutout portions define the pressure equalizer opening.
 However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Reynolds regarding the pressure equalizing opening. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the opening 56 can be cutout in a finite combination as follows: (A) on the top (B) on the side, or (C) the bottom. As per (3), one of ordinary skill in the art would recognize that the cutout portions of the pressure equalizing opening 56 is formed in the body 16. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Papalia considers the use of a water passage to remove excess water and impurities. As per (4), one of ordinary skill in the art would recognize that having the opening 56 formed by first and second cutout portions via body 16 instead of on the lid can be done as a matter of routine optimization, in order to provide an opening for the relief of negative pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Reynolds to have modified the pressure equalizer opening 56 to be constructed in the body 16, as a matter of choosing a finite number of predictable solutions, in order to provide an opening for the relief of negative pressure.
Further, it is understood, claim 20 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 20210095912 A1) in view of Lee et al (US 20120180514 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach further comprising a panel configured to conceal the machine compartment, wherein the face of the housing is disposed adjacent an inner surface of the panel, and wherein the wall is received by and extends through a through-hole formed in the panel.
However, Lee teaches further comprising a panel (base plate 51) configured to conceal the machine compartment (conceals machinery chamber 50, as shown on figure 2), wherein the face of the housing is disposed adjacent an inner surface of the panel (upper face of drain hose assembly 100 is disposed in the inner portion of base plate 51, as shown on figure 2), and wherein the wall (wall of upper hose 110, figure 2 and 4) is received by and extends through a through-hole formed in the panel (extends through the hole formed on base plate 51 where upper hose 110 connects to socket portion 121, as shown on figures 2 and 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the discharge unit in the teachings of Reynolds to include a panel configured to conceal the machine compartment, wherein the face of the housing is disposed adjacent an inner surface of the panel, and wherein the wall is received by and extends through a through-hole formed in the panel in view of the teachings of Lee to provide a panel to be inserted through by the drain hose assembly. 
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 20210095912 A1) in view of Lee et al (US 20120180514 A1), and in further view of Kyu et al (KR 20140099105 A).
Regarding claim 16, the combined teachings teach the invention as described above but fail to teach further comprising a cover plate disposed adjacent an external surface of the panel, the cover plate having an aperture formed therein that is coaxial with the pressure equalizer opening, wherein a gasket is provided between the cover plate and the external surface of the panel, and wherein the gasket peripherally surrounds the wall.
However, Kyu teaches further comprising a cover plate (170, figure 2) disposed adjacent an external surface of the panel (adjacent to panel 20, as shown on figure 2), the cover plate (170) having an aperture formed therein that is coaxial with the pressure equalizer opening (pressure equalizing opening that connects with air inlet 112 after air passes filter member 150, as shown on figure 2 and 3), wherein a gasket (sealing member 160) is provided between the cover plate (170) and the external surface of the panel (as shown on figure 2), and wherein the gasket (160) peripherally surrounds the wall (surrounding duct case 140, figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the discharge unit in the combined teachings to include further comprising a cover plate disposed adjacent an external surface of the panel, the cover plate having an aperture formed therein that is coaxial with the pressure equalizer opening, wherein a gasket is provided between the cover plate and the external surface of the panel, and wherein the gasket peripherally surrounds the wall in view of the teachings of Kyu to restrict air that is not necessary from passing. 
Regarding claim 17, the combined teachings teach the cover plate (lid 18 of Reynolds) comprising a tab (fasteners 24 of Reynolds) extending outwards and away therefrom (figure 8 of Reynolds), the tab having a ridge configured to engage an inner lip of the pressure equalizer opening in order to secure the cover plate to the housing (as shown on figure 7 and 8 of Reynolds), and to press the gasket (gasket of lid 18, figure 8 of Reynolds) into physical contact with the external surface of the panel (when lid 18 is closed, as shown on figure 7 and 8 of Reynolds).
Further, it is understood, claim 17 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763